DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites for “a third portion of the inner heating wire” but there is no proper context for the “third portion” in absence of a first portion and a second portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiner et al (US 2015/0114948).
	Tiner shows the structure claimed including a susceptor (118) that is divided into a plurality of inner areas and a plurality of outer areas arranged adjacent to and between respective inner areas of the plurality of inner areas and edges of the susceptor, within each inner area of the plurality of inner areas, all portions of an inner heating wire parallel to each other in the same inner areas are spaced apart from each other along a first direction by a first distance D1, at least two inner areas of the plurality of inner areas are adjacent to one another wherein within the at least two inner areas some portions of the inner heating wires are parallel to each other to one another and spaced apart along a second direction by a second distance D2, a third portion of the inner heating wire and a portion of the outer heating wire are parallel to one another and spaced apart along the first direction by a third distance D3 wherein the first distance D1 is illustrated being less than the third distance D3, and the second distance D2 is greater than the third distance D3. Also, see annotated drawing below. 

    PNG
    media_image1.png
    728
    482
    media_image1.png
    Greyscale


With respect to claims 8-10, Tiner further shows the outer area including a plurality of outer areas that is independently operated/heated (para 0029) wherein the susceptor includes the inner areas defined by quadrants and the outer areas also defined quadrants. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tiner et al (US 2015/0114948) in view of Goto et al (US 2005/0258160) or Chen et al (US 6,423,949).
Tiner shows the structure claimed except for the portion of the outer heating wire located in the inner area is not heated. 
Goto shows it is known to provide an outer heating wire that surrounds an inner heating wire wherein the outer heating wire include portions such as a lead wire that extends to the inner area, and Goto shows that the lead wire is made of a low resistance wherein heat generation is prevented (para 0032).
Chen shows it is known to provide an outer heating wire (260) with a portion of the outer heating wire located in an inner area defined by an inner heating wire (250) wherein the portion of the outer heating wire located in the inner area is reduced with a lower resistance compared to the heating portion of the heating wire. 
In view of Goto or Chen, it would have been obvious to one of ordinary skill in the art to adapt Tiner with a portion of the outer heating wire such as a lead portion or a lower resistance portion of the outer heating wire be provided in the inner area so that heat from the outer heating wire is prevented from generating heat or be maintained at a temperature lower than that of the inner heating wire so that the inner area is substantially controlled by the inner heating wire without the outer heating wire portion to adversely interfering or influencing the temperature of the inner area.  
With respect to claim 5, the recitation of the substrate is regarded as a material that is worked upon by the claimed apparatus/structure that does not limit the apparatus claims (MPEP 2115). Also, a portion of the outer heating wire can be situated so as to not overlap a substrate since the substrate can be placed at any location of the susceptor as desired by the user. 
With respect to claims 6 and 7, as Goto or Chen shows the portion of the outer heating wire having a lower resistance in the inner area, the outer heating wire in the outer area would be maintained at a higher temperature than that of the portion of the heating wire in the inner area, and the lower resistance portion of the outer heating wire in the inner area would generate a lower temperature or no heating due to its lower resistance than that of the inner heating wire that generates heating thereto. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection based on the Tiner reference for any teaching or matter specifically challenged in the argument.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761